Citation Nr: 0813698	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-12 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hypertension, to 
include a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1943 to 
September 1944.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied service connection for 
hypertension, to include a heart condition, and continued a 0 
percent (non-compensable) evaluation for pulmonary 
tuberculosis, inactive, with right pneumothorax.  

The veteran submitted a timely notice of disagreement to the 
September 2004 rating decision.  In a subsequent December 
2004 rating decision, the RO granted an increased 30 percent 
evaluation for pulmonary tuberculosis, inactive, with right 
pneumothorax, effective in January 28, 2004.  In his April 
2005 substantive appeal (VA Form 9), the veteran indicated 
that he was appealing only the issue of entitlement to 
service connection for hypertension.  Thus, the issue of 
entitlement to an increased evaluation for pulmonary 
tuberculosis is not before the Board. 


FINDING OF FACT

Neither hypertension nor a heart disorder is shown to be 
etiologically related to active service.  


CONCLUSION OF LAW

Hypertension to include heart disease was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an April 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A February 2007 letter provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This notice was not received prior 
to the initial rating decision.  Despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
readjudicated the case in a subsequent May 2007 supplemental 
statement of the case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Further, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The veteran's service medical records, VA and private 
treatment records, and VA examinations and opinions have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In addition, certain chronic diseases, including 
hypertension, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.307, 3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA and private treatment records show that the veteran has a 
current diagnosis of hypertension.  

Service medical records show that the veteran complained of 
"heart trouble" in service.  The veteran was diagnosed with 
rheumatic heart disease and effort syndrome while in service.  
His blood pressure was recorded on several occasions.  A July 
1944 Report of Medical Survey shows that the veteran 
complained of weakness, dyspnea on exertion, and severe pain 
in the chest and shoulders.  The report noted symptoms of 
dyspnea, palpitation, tachycardia, and dizziness for several 
years.  It was noted that during the veteran's overseas 
service, he complained of his heart, weakness, and inability 
to carry on.  A psychiatric examination revealed an 
individual with numerous functional disturbances of long 
duration, "with the heart dysfunction occupying the center 
of attention."  The veteran was found to have 
psychoneurosis, anxiety neurosis, for which he was 
discharged.  

Medical evidence of record shows that the veteran was 
admitted just over one year later in November 1945 with a 
diagnosis of pulmonary tuberculosis, which is service-
connected.  The veteran was seen for a special heart 
examination in December 1945, and was diagnosed with 
hypertension at that time.  Heart disease was not found.

The veteran's private physician, Dr. G.S., submitted a May 
2004 statement in support of his claim.  Dr. G.S. stated that 
the veteran had been a patient of his for many years.  He 
reported that the veteran suffered from diabetes mellitus, 
mitral insufficiency, anemia, prostate problems, 
diverticulosis of the colon, irregular heart rate, premature 
atrial contractions, hypertension, and history of 
tuberculosis with a collapsed lung in 1945.  Dr. G.S. stated 
that certainly some of the veteran's conditions have to be a 
result of his collapsed lung and tuberculosis.  Dr. G.S. did 
not specify which conditions he felt were related to the 
veteran's 1945 collapsed lung and tuberculosis.

A VA examination of the heart was completed in July 2004.  
The VA examiner interviewed the veteran and reviewed the 
claims file.  The examiner discussed specific findings from 
the veteran's service medical records.  A physical 
examination was completed.  The veteran was diagnosed with 
hypertension, systolic murmur by history, and mitral 
insufficiency.  The examiner stated, after review of the 
service medical records, that the veteran did not have any 
cardiac disease or murmur during his military service.  He 
was not diagnosed with hypertension until December 1945.  His 
discharge was in September 1944.  The examiner opined that it 
was not likely that the veteran's hypertension was caused by 
or a result of his military service.  She stated that the 
veteran had no evidence of cardiac disease according to his 
medical records during military service.  His heart murmur 
was not caused by a result of military service.  Myocardial 
pertunium imaging in August 2003 was normal without evidence 
of ischemia or infarct.  Ejection fraction was 51 percent.  
An April 2004 echocardiogram was normal except for mild 
mitral regurgitation.  A VA hypertension examination was 
completed that same day by the same VA examiner.  The veteran 
reported that he had been taking medications for high blood 
pressure for 25 to 30 years.  He did not have any symptoms of 
high blood pressure.  The veteran was diagnosed with 
hypertension unrelated to military service.  

The veteran was seen by Dr. K.K. for a private cardiac evaluation 
in March 2005.  The veteran reported that he was hospitalized for 
tuberculosis of the lung, and while he was hospitalized, he 
became hypertensive.  Dr. K.K. stated that the veteran reported 
that he became hypertensive at age 21 or 22 while being treated 
in service for tuberculosis.  He stated that if this was truly 
the case, it would probably be service-connected since this was 
an awfully young age for someone to develop primary hypertension.  

In a May 2007 statement in support of his claim, the veteran 
reported that he did have hypertension and a heart condition at 
the time of his discharge, even though he was not diagnosed with 
this condition until December 1945 at the Dayton VA Medical 
Center.  The veteran reported that he had been on a waiting list 
to be seen for several months, and within 10 months after his 
separation.

Although the July 2004 VA opinion indicated that hypertension 
was not likely the result of the veteran's military service, 
the opinion did not indicate whether hypertension likely 
manifested within a year of the veteran's separation from 
service.  Because the veteran was seen for various symptoms 
and heart complaints in-service, associated with various 
diagnoses, and he was diagnosed within one year and two 
months of separation from service with hypertension, in order 
to afford the veteran every benefit of the doubt, the Board 
determined that an expert medical opinion was necessary to 
resolve any conflicting medical evidence of record and to 
determine if hypertension, to include a heart condition, 
likely manifested in service, or within one year of the 
veteran's separation from service.

A VA medical expert opinion was received in December 2007, 
from a specialist in cardiovascular medicine and the Director 
of Cardiac Non-Invasive Imaging at the Philadelphia VA 
Medical Center.  The VA medical expert reviewed the veteran's 
history, noting in-service complaints, including weakness, 
dyspnea on exertion, and pain in the chest and shoulders; an 
in-service diagnosis of rheumatic heart disease, subsequently 
changed to "effort syndrome"; and elevated blood pressure 
(in the hypertensive range) at the time he was enlisted, and 
on various occasions during service and after discharge.  He 
noted that the veteran was first diagnosed with hypertension 
in December 1945, over 1 year after his discharge from 
service.  The VA medical expert provided a lengthy summary of 
key pieces of information from the veteran's medical history 
in chronological order, including abnormal blood pressure 
readings recorded in the veteran's service medical records 
and post-service medical records.  

The VA medical expert opined that it is not likely that the 
veteran's hypertension was caused by or the result of 
military service.  He noted that although the veteran was not 
diagnosed with hypertension until December 1945, his initial 
systolic blood pressure reading in March 1943 at enrollment 
was already in the hypertensive range.  Despite this finding, 
the VA medical expert opined that it was not likely that 
hypertension manifested to a compensable degree within one 
year of the veteran's separation from service.  The VA 
medical expert explained, in this regard, that hypertension 
is usually a silent disease, which manifests after several 
years through its adverse effects on organs such as the 
heart, brain, or kidneys.   He stated that sometimes, 
hypertension does cause symptoms acutely in the setting of a 
hypertensive urgency or emergency, which occur with extremely 
high blood pressures.  He stated that the veteran did not 
demonstrate evidence of chronic organ heart damage from 
hypertension or a hypertensive emergency/urgency during 
service or within one year of discharge.  The VA medical 
expert stated that it is very unlikely that any of the 
veteran's in-service symptoms were related to hypertension.  
He reasoned that although hypertension can cause some of the 
symptoms the veteran experienced, this would be expected to 
occur either in the setting of a hypertensive crisis or if 
chronic, long-standing hypertension had caused structural 
heart damage.  

The VA medical expert stated, the reasons that led him to 
believe that neither a hypertensive urgency/emergency or 
symptomatic hypertensive heart disease were likely to have 
been present in the veteran, or to have caused these 
symptoms, include: (1) The veteran's blood pressure readings, 
although abnormal on many occasions, were not severely 
abnormal to suspect they would have been causing an acute 
hypertensive emergency at any given point during service or 
within one year after discharge; and (2) there was no 
evidence of structural heart disease induced by hypertension 
in his records.  The examiner noted that one could find 
various physical examinations, chest x-ray findings, and 
electrocardiographic tracings during and after service that 
were consistent with the absence of significant structural 
heart disease induced by hypertension.  Therefore, the VA 
medical expert stated that it was very unlikely that the 
veteran's symptoms during service or within one year of 
discharge were related to hypertension.  He opined that 
hypertension did not manifest symptomatically or cause any 
disability during service or within one year of service.  The 
VA medical expert also discussed the in-service diagnosis of 
rheumatic heart disease, which was subsequently changed, as 
well as findings from current cardiac evaluations.  The VA 
medical expert concluded that he could find no evidence of 
chronic rheumatic heart disease in the veteran.  The VA 
medical expert concluded that it was not likely that 
hypertension was incurred or aggravated in service, and it 
was not likely that hypertension manifested to a compensable 
degree within one year of separation from service. 

According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  The credibility and weight to be attached to these 
opinions is within the province of the Board.  Id.  The Board 
finds that the December 2007 VA medical expert opinion 
provides the most probative analysis in the etiology of the 
veteran's hypertension, to include a heart condition.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA 
may favor the opinion of one competent medical expert over 
that of another when VA gives an adequate statement of 
reasons and bases).  The VA medical expert, a specialist in 
cardiovascular medicine, based his opinion on an in-depth 
review of the claims file and provided clear, objective 
rationale supported by objective medical evidence provided in 
the record.  The VA medical expert also addressed the issue 
of whether hypertension manifested to a compensable degree 
within one year of the veteran's separation from service.  A 
July 2004 VA examiner opined that it was not likely that the 
veteran's hypertension was caused by or a result of his 
military service.  The July 2004 VA examiner reviewed the 
claims file, and based her opinion on medical evidence 
provided in the claims file.  Thus, the Board finds that this 
opinion is also probative. 

In contrast, neither Dr. G.S. nor Dr. K.K. indicated a review 
of the veteran's claims file.  Instead, their opinions were 
based on a history as reported by the veteran.  A May 2004 
opinion from Dr. G.S. was conclusory in nature and did not 
specify which of the veteran's conditions he felt were 
related to his 1945 collapsed lung and tuberculosis.  Dr. 
K.K.'s opinion indicates that if the veteran became 
hypertensive at age 21 or 22, it would probably be service-
connected since this was an awfully young age for someone to 
develop primary hypertension.   VA regulation provides that 
service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Dixon v. Derwinski, 3 Vet. App. 261 (1992) (a claim must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement).  The Board finds 
that Dr. K.K.'s opinion is somewhat speculative in nature and 
was not based on a complete review of all of the medical 
evidence of record.   Thus, the Board finds that it is of 
less probative value than the December 2007 VA medical expert 
opinion.  Based on VA medical expert opinion, the Board finds 
that the veteran's hypertension, to include a heart 
condition, was not incurred or aggravated in service and did 
not manifest to a compensable degree within one year of the 
veteran's separation from service.  

The Board has considered the veteran's own statements in 
support of his claims.  The veteran reported that he did have 
hypertension and a heart condition at the time of his 
discharge, even though he was not diagnosed with this 
condition until December 1945.  Although the veteran is 
competent to report the presence of symptomatology related to 
hypertension or a heart condition, where the determinative 
issue is one of medical causation or diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991). See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).  In the present case, medical evidence of 
record simply does not reflect a diagnosis of hypertension 
until December 1945. 

The most probative evidence of record does not establish a 
nexus between the veteran's hypertension and service.  
Hypertension did not manifest to a compensable degree within 
one year of the veteran's separation from service.  The 
veteran is not shown to have a current heart condition 
related to service.  Thus, the Board finds that service 
connection is not warranted.

C.  Conclusion

Hypertension, to include a heart condition, was not incurred 
or aggravated in service, did not manifest within a year 
following the veteran's separation from service, and the most 
probative evidence of record does not establish a nexus 
between hypertension and the veteran's military service.  
Therefore, the Board concludes the preponderance of the 
evidence is against finding that the veteran has hypertension 
etiologically related to active service.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

Service connection for hypertension, to include a heart 
condition, is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


